DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
2.	Claims 1-6 are allowed.
The following is an examiner’s statement of reasons for allowance:  the prior art fails to provide teaching, suggestion, and/or motivation to arrive at the method as presented in independent claim 1.
As to pertinent prior art, Jang et al. (KR 20090030118) (machine translation provided in parent application 15/523,890) is pertinent to a carbon powder utilized in a microporous layer (MPL) coating having a set DPB oil absorption range overlapping or encompassing the range set forth in the claims (abstract) and that it is a known method to provide a porous carbon substrate (“carbon sheet”) to which a MPL coating liquid including said carbon powder is applied by way of die coater (page 9).  Jang does not detail the parameters/construct of the die coater or contemplate how such parameters would effect the achieved gas diffusion electrode substrate utilizing the specific MPL coating liquid required within the claim, nor does Jang contemplate an ash content of the carbon powder as claimed.  
The general field of slot/slit die coating apparatuses of the prior art [see Arsten et al. (US 2012/0058260) (P42); see also Kodo et al. (JP 2007-075798) (abstract; machine translation provided)] teaches it is known to alter the lip-tip length (see L in Fig. 1 of the instant application; note that this is also sometimes referred to as lip-tip thickness or lip-tip width in the prior art).  Arsten teaches that a downstream lip thickness of a slot die coater is preferably 3 mm or less and 
The closest prior art in terms of a carbon powder that has ranges overlapping with the  DBP oil absorption range and the ash content range is to Kyrlidis et al. (US 2012/0214000).  See also Akasaka et al. (US 2009/0148739) regarding DPB oil absorption of carbon material within a fuel control layer of a fuel cell (P40), and Thompkins et al. (US 2013/0252082) teaches it a known technique to limit the ash content of a carbon material to less than 0.1% (P215) as it may have an effect on the electrochemical performance of the carbon material (P215-216); however, this is with respect to a battery or capacitor carbon material, and not the carbon material utilized within to achieve the MPL a microporous layer of a gas diffusion electrode substrate. Furthermore, it is not clear if in attempting to limit the ash content of a given carbon material to a given range whether this would or would not affect the DBP oil absorption value.  Thus, even the technique of limiting the ash content was applied to the carbon of Jang, it is not clear how this would alter the DBP oil value range.
Thus, while a plurality of prior art teaches individual features of the claim, to attempt to assemble the prior art references together in a prior art rejection to meet the claim would be rejection based on improper hindsight reasoning which is improper.  Accordingly, claim 1 and its dependent claims are allowed.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA J BARROW whose telephone number is (571)270-7867. The examiner can normally be reached Monday-Friday 9am - 6pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on (571) 272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 


/AMANDA J BARROW/Primary Examiner, Art Unit 1729